Citation Nr: 0423082	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for right eye blindness caused 
and/or aggravated by cataract surgery at the Boston VA 
medical center in November 1996.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.


FINDINGS OF FACT

1.  The record on appeal does not contain medical evidence 
that the increase in the veteran's right eye visual 
disability was due to VA carelessness, negligence, lack of 
proper skill or similar instance of fault during November 
1996 cataract surgery at the Boston VA medical center.

2.  The record on appeal does not contain medical evidence 
that the increase in the veteran's right eye visual 
disability was due to an event not reasonably foreseeable 
during the cataract surgery at the Boston VA medical center 
in November 1996.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for right eye blindness claimed as a residual of 
cataract surgery at the Boston VA medical center in November 
1996, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.358 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, the law and regulations include a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this case, in January 2003, 
VA notified the claimant that ultimately he was responsible 
for making sure that pertinent evidence was received by VA.  
He was notified what evidence was need to substantiate the 
claim, and notified that VA would obtain all relevant 
evidence in the custody of any VA facility he identified.  He 
was also advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also advised of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) in the January 2003 letter.  The duty 
to notify the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, all of the veteran's VA 
treatment records surrounding the November 1996 cataract 
surgery at the Boston VA medical center, as well as all of 
his subsequent eye treatment, have been associated with the 
claim's files.  VA obtained a medical opinion in April 2000.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  The 
veteran thereafter filed, or the RO thereafter obtained, his 
private treatment records from the Eye Health Vision Center.  
The veteran was also advised what evidence VA had requested, 
and notified in the statement and supplemental statements of 
the case as well as the January 2003 letter what evidence had 
been received.  All available identified medical records have 
been obtained and there is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed.Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The record is remarkable for absence of any evidence of 
prejudice to the veteran because VA failed to provide an 
adequate VCAA notice until after the September 2000 rating 
decision.  Indeed, at his February 2004 hearing the veteran 
waived his right to receive notice prior to an adverse rating 
decision.  Thus, the Board finds that the appellant was not 
prejudiced by VA's failure to issue the VCAA letter until 
after the September 2000 rating decision.

Finally, as the hearing testimony presented to the Board in 
February 2004 was essentially cumulative of evidence 
previously reviewed by the RO, the Board concludes that 
remanding this case to allow the RO to review that testimony 
is not required.  Padgett v. Principi, 2004 U.S. App. Vet. 
Claims LEXIS 388 (July 9, 2004).   

Compensation Benefit under 38 U.S.C.A. § 1151

The veteran and his representative assert that right eye 
blindness was caused or aggravated by cataract surgery at the 
Boston VA medical center in November 1996.  It is requested 
that the veteran be afforded the benefit of the doubt.

The veteran seeks benefits in accordance with the provisions 
of 38 U.S.C.A. § 1151.  Initially, the Board notes that 
amendments to section 1151 are applicable to claims filed on 
or after October 1, 1997.  See, e.g., Jones v. West, 
12 Vet. App. 460, 463 (1999).  Therefore, while this claim 
arises from a November 1996 eye surgery, because the veteran 
filed his section 1151 claim in December 1999, the claim must 
be decided under the current version of 38 U.S.C.A. § 1151 
which applies to claims filed after October 1, 1997.  That 
statute provides as follows:

(a)  Compensation under this chapter .... 
of (38 United States Code) shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability ... were service-
connected.  For purposes of this section, 
a disability ... is a qualifying additional 
disability ... if the disability ... was not 
the result of the veteran's willful 
misconduct and-

(1)  the disability ... was caused by 
hospital care, medical or surgical 
treatment, or examination furnished 
the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in [38 U.S.C.A. § 1701(3)(A)], and 
the proximate cause of the 
disability or death was-

(A) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the 
Department in furnishing the 
hospital care, medical or 
surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable . . . 

With the above criteria in mind, the Board finds that what is 
significant about the competent evidence of record is what it 
does not show, namely it does not show proof of VA fault or 
an event not reasonably foreseeable.  Id.

As to additional disability, the Board acknowledges that the 
April 2000 medical opinion from the chief of the VA 
ophthalmology section reported that the veteran had further 
visual disability because of the November 1996 right eye 
cataract surgery at the Boston VA medical center.  
Specifically, the opinion states as follows:

Due to the complicated nature of the 
cataract operation on the right eye and 
the fact that the same eye had already 
undergone other procedures for treatment 
of advanced glaucoma, this recent 
cataract operation of November 1996 
resulted in further visual disability . . 
. 

Neither the April 2000 opinion nor VA medical records 
generated in connection with the surgery and subsequent 
hospitalization or the subsequent VA and private treatment 
records from Eye Health Vision Center show any evidence of VA 
fault or any evidence that the procedure led to an event not 
reasonably foreseeable.  

The November 1996 surgery was conducted by several physicians 
including one attending surgeon and two assistant surgeons.  
The surgical report indicates that several problems occurred 
during the procedure - there was an iris prolapse; a retinal 
tear; an entanglement of the Phaco-tip; the lens did not 
crack adequately because it was more mobile than anticipated; 
the nucleus fell back into the vitreous cavity; and there was 
an air bubble in the anterior chamber.  The report also shows 
that another physician was called to help finish the 
procedure.  The November 1996 operation took nearly 5 hours 
(from 13:55 to 18:50).  While the pre-operative diagnosis was 
right eye cataract, the post-operative diagnoses were right 
eye cataract, retinal tear, and dislocated nucleus.  The 
procedures actually performed were right eye 
phacoemulsification, sulcus-fixated posterior chamber 
intraocular lens with pars planar vitrectomy, retinal 
cryopexy and air-fluid exchange.  

Nevertheless, nothing in VA treatment records generated at 
the time of the November 1996 surgery, and nothing in 
subsequent hospitalization and post-surgery medical records, 
show that VA physicians who performed the November 1996 right 
eye cataract surgery did something that could be considered 
carelessness, negligent, evidence of a lack of proper skill, 
error in judgment, or similar instance of fault.  In fact, 
the November 1996 surgical and operation reports recorded 
that there were no complications.  Further, an April 2000 
medical opinion prepared by a VA Medical Center Chief of 
Ophthalmology after a review of the record, including the 
above reports, found that "[t]he standard of care has been 
fully met, throughout the extended eye care period."  This 
medical opinion stands uncontradicted by any other medical 
evidence of record.

As to an event not reasonably foreseeable, the Board notes 
that the November 1996 informed consent, which was signed by 
the veteran before the operation, specifically notified him 
that the procedure carried the risk of infection, "bleeding, 
retinal detachment, droopy lid, loss of vision, and the 
possible need for further surgery."  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991). 

Accordingly, because the record does not contain any medical 
evidence that the VA physicians performing the November 1996 
right eye cataract surgery did something that could be 
considered carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault or any 
indication that the procedure led to an event not reasonably 
foreseeable, the Board concludes that the preponderance of 
the evidence is against the claim for benefits under 
38 U.S.C.A. § 1151 for right eye blindness.  The appeal is 
denied.

In reaching its conclusion the Board has not overlooked the 
veteran's and his grandson's testimony, or the written 
statements presented to VA.  While laypersons are competent 
to describe visible symptoms or manifestations of a disease 
or disability, Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), lay witnesses are not competent to provide medical 
opinion evidence.  See Moray v. Brown, 5 Vet. App. 211 (1993) 
(persons without medical expertise are not competent to offer 
medical opinions).  Therefore, the Board assigned greater 
weight to the opinions provided in the April 2000 medical 
statement then these lay statements. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for right eye blindness as a result of 
cataract surgery at the Boston VA medical center in November 
1996, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



